Citation Nr: 1438534	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Attorney Daniel C. Curry


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2012 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an April 2013 Order, the Court granted the motion, vacated the Board's November 2012 decision, and remanded this case to the Board for readjudication.  The Board remanded the claim for further development in December 2013.


FINDINGS OF FACT

The record does not reflect that the Veteran's low back disability is causally or etiologically related to service or was incurred within a year of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a March 2009 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in January 2014, the report of which has been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The STRs show that the Veteran complained of low back pain in June 1980 and February 1981.  In February 1981 he was diagnosed with a low back muscle strain with right sided paravertebral muscular tenderness.  A neurological examination was normal and the Veteran had a full range of motion.  He was placed on light duty.  At a follow up examination, the Veteran reported that he was feeling better.  The examiner indicated that his muscle strain was resolving.  The STRs do not show further complaints, treatment or diagnoses related to a low back disability.  On a November 1983 medical history report the Veteran denied ever having had recurrent back pain.  At November 1982 and October 1987 physical examinations the Veteran's spine was normal.  In a January 1988 medical history report for reserve service the Veteran indicated never having had recurrent back pain.

Post-service, private primary care treatment records dated from January 2011 to March 2012 do not show any complaints or treatment related to the low back.

The Veteran had a VA examination in May 2012 at which he was diagnosed with a chronic low back strain and osteoarthritis.  He reported daily mid and low back pain and that his primary care physician treated his back approximately eight years earlier but that the records were unavailable because the office had closed.  The Veteran said that he developed back pain during basic training and that he was seen at the "sick bay" and was prescribed Motrin.  There was stiffness in his back on an almost daily basis and a sharp or aching pain in the middle of the back that extended across the low back.  The pain worsened with movement and was constant.  The Veteran said that he had not discussed his back pain with his primary care physician because he would just be prescribed pain pills, and that he has had the same back pain since he was first treated during service, with it steadily worsening since that time.  The examiner felt that without evidence supporting the Veteran's report of ongoing back pain throughout service and thereafter dating back to the original muscle strain in February 1981, it would be mere speculation to opine as to whether the chronic low back strain and osteoarthritis were secondary to military service.

The Veteran had another VA examination in January 2014 at which he reported developing back pain from carrying a heavy pack during training at Camp Pendleton.  He said that he had had intermittent back pain since then.  It occurred once a month and typically lasted for days.  In addition, the Veteran reported mild pain on a daily basis.  The Veteran said that after his military service he worked as a jet engine and heavy equipment mechanic.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was noted that although the STRs showed one instance of acute muscle strain, there was not any additional evidence of back related symptoms or medical evaluations that were consistent with a chronic back condition.  The examiner felt that the frequent back symptoms that the Veteran described since the in-service injury were unlikely to reflect a chronic condition at that time because the Veteran functioned in the military over a number of years without a profile and was able to work as a mechanic after service. 

While the Veteran is competent to report having back pain, the Board does not find his reports of experiencing back pain since the 1981 in-service treatment to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As discussed above, the Veteran consistently indicated on medical history reports after the 1981 back strain that he had never had recurrent back pain.  Therefore, the Board finds the Veteran is not credible regarding having back pain since 1981 because he specifically reported never having had recurrent back pain between November 1982 and January 1988.

While the Veteran has made statements to the effect that his low back disability is related to service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between the currently diagnosed low back disability and the Veteran's active service.  The record also does not show that the current disability was diagnosed within a year of service.

The January 2014 VA examiner opined that it was less likely than not that the currently diagnosed low back disability was incurred in or caused by the claimed in-service injury, and the rationale indicated that the examiner did not find the Veteran's reports of symptomatology since the 1981 in-service incident to be credible.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the December 2013 Board remand instructed the examiner to also provide an opinion based on whether the Veteran experienced continuous, post-injury symptomatology, the Board finds there was substantial compliance and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  Since as finder of fact, the Board has found the Veteran's reports of continuous post-injury symptomatology are not credible, obtaining an opinion based on the premise his reports are credible serves no obvious purpose.  

Because the evidence preponderates against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


